PER CURIAM:
Claimant is a dentist with a practice predominantly serving children in the Huntington area. Many of his patients received services which are paid for through a Medicaid reimbursement program operated by respondent. The reimbursement are funded in part from federal dollars and in part from State dollars. Claimant alleges that he was not properly reimbursed for services rendered to Medicaid patients during the period of 1984-1988. He brought this action to recover unreimbursed fees in the amount of $16,620.00.
Respondent contends the claimant is not entitled to reimbursement for a certain number of the alleged billings as these were already reimbursed to the claimant; a certain number of the billings are barred by a Medicaid established requirement that the bills be filed for reimbursement within one year of the services; and a certain number of the billings needed information to establish Medicaid criteria for reimbursement.
Respondent has established and claimant does not dispute that certain of the billings have been paid and satisfied by respondent. This group of billings is, therefore, no longer under consideration by the Court.
The second group of billings has been established as having been submitted to respondent more than one year after the services were rendered by claimant. As the claimant failed to submit these particular bills in accordance with Medicaid guidelines, respondent is unable to receive federal Medicaid dollars for reimbursing claimant for these billings. The Court is of the opinion that claimant was negligent for failing to bill respondent in a timely manner for his services. The bills in this category are denied by the Court.
The last category of bills for which the claimant has not been paid involve submissions to respondent within a year, but respondent failed to pay claimant as there were various problems with ascertaining Medicaid numbers for the patients or some other agency problem including the lack of funds. The Court is of the opinion that claimant is entitled to an award for these bills which were originally billed to respondent in the amount of $4,009.00. Claimant testified that he generally received 50% of the original bill in Medicaid reimbursement.
Therefore, the Court is of the opinion to and does make an award to claimant in the amount of $2,004.00.
Award of $2,004.00.